Donlon, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court:
That the instant appeal for reappraisement is limited to canned corned beef, 12 oz. tins, first grade, exported from Argentina by Corporación Argentina de Productores de Carnes and is abandoned as to all other merchandise.
That the issues are similar in all material respects to the issues involved in United States v. International Packers, Ltd., 48 COPA 80, G.A.D. 769 and that the record therein be incorporated in the record herein.
That on or about the date of exportation of the involved merchandise, such or similar merchandise was not freely offered for sale for home consumption in Argentina or for export to the United States.
That at the time of exportation indicated below, the United States value, as such value is defined in Section 402(e) of the Tariff Act of 1930 of the involved merchandise was as follows:
United States value per dozen Item Period tins, net packed
12 oz. tins 9/18/56 to 1/31/57 $2.3444 canned corned beef, #1 grade
*474That the instant appeal for reappraisement is submitted for decision on the incorporated record and this stipulation.
Accepting this stipulation as an agreed statement of facts and on authority of the decision cited therein, I find and hold that United States value, as defined in section 402(e) of the Tariff Act of 1930, as effective on the date the merchandise was entered or withdrawn from warehouse for consumption, is the proper basis for determination of the value of the 12-ounce tins corned beef, first grade, exported from Argentina, described on the invoice and entry covered by this appeal for reappraisement, and that such value is $2.3444 per dozen 12-ounce tins, net, packed.
As to all other merchandise, this appeal for reappraisement, having been abandoned, is dismissed.
Judgment will be entered accordingly.